                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 SHADARRIS BROWN,

                Plaintiff,                                CIVIL ACTION NO.: 6:20-cv-14

         v.

 DR. JOHNSON,

                Defendant.


                                           ORDER

        After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 14, 2021, Report and Recommendation, (doc. 8), to which plaintiff has not filed an

objection. Plaintiff has failed to comply with the Court’s January 30, 2020, Order directing him

to remit the required filing fee or to seek waiver of the fee. (Doc. 2.) Therefore, the Court

ADOPTS the Report and Recommendation as its opinion. For the reasons discussed by the

Magistrate Judge, the Complaint is DISMISSED. The Clerk of Court is DIRECTED to CLOSE

this case.

        SO ORDERED, this 29th day of June, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
